United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 9, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-30550
                        Conference Calendar



LAMAR H. MCKINLEY,

                                      Petitioner-Appellant,

versus

JOSEPH HARO,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-750
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Lamar H. McKinley, federal inmate #08043-035, appeals the

denial of his 28 U.S.C. § 2241 petition.    McKinley pleaded guilty

to a charge of felon in possession of a firearm and was sentenced

to 84 months’ imprisonment and three years’ supervised release.

The sentence was ordered to run consecutively to McKinley’s

15-year sentence for armed robbery.

     McKinley asserts that he was entitled to credit towards his

federal sentence for time served from June 5, 1991, to October

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30550
                                 -2-

14, 1992.   He argues that U.S.S.G. § 5G1.3 authorized credit

against his federal sentence because the armed robbery was taken

into account in the computation of his offense level in the felon

in possession case.    He argues that the Bureau Of Prisons (“BOP”)

lacks authority to issue credit against his sentence.

     We review the district court’s factual findings for clear

error.   Royal v. Tombone, 141 F.3d 596, 599 (5th Cir. 1998).

The Attorney General, through the BOP, determines what credit,

if any, will be awarded to a prisoner for time spent in custody

prior to the commencement of his sentence.     See United States

v. Wilson, 503 U.S. 329, 337 (1992).

     Time spent by a prisoner in federal custody for the purpose

of appearing in federal court via a writ of habeas corpus ad

prosequendum is not counted towards the federal sentence if

that time was credited towards his state sentence.     United States

v. Brown, 753 F.2d 455, 456 (5th Cir. 1985).    McKinley is not

entitled to the credit that he seeks because the time was

credited against his state sentence.    See 18 U.S.C. § 3585(b);

Vignera v. Attorney General, 455 F.2d 637, 638 (5th Cir. 1972).

     McKinley’s argument under U.S.S.G. § 5G1.3 that his federal

sentence should have been ordered to run concurrently concerns

an alleged error that occurred at sentencing and does not arise

under 28 U.S.C. § 2241.    See Jeffers v. Chandler, 253 F.3d 827,

830 (5th Cir. 2001).   Accordingly, the judgment of the district

court is AFFIRMED.